SERVICE PROVIDER AGREEMENT

This SERVICE PROVIDER AGREEMENT (hereinafter referred to as the "Agreement" for
brevity) is entered into this 7th day of

-March 2011, (the "Effective Date"), by and between:



TELUPAY (PHILIPPINES) INC.

, a corporation organized and existing under and by virtue of Philippine laws
with principal office located at 6th floor King's Court 2 Building, 2129 Chino
Roces Ave. corner Dela Rosa Street, Makati City, Philippines 1230 ("SERVICE
PROVIDER"); and



- and -

UNION BANK OF THE PHILIPPINES

, a universal banking institution duly organized and existing under the laws of
the Republic of the Philippines with office address at UnionBank Plaza Meralco
Avenue corner Onyx and Sapphire Streets, Ortigas Center, Pasig City ("CLIENT").



The SERVICE PROVIDER and the CLIENT shall be collectively referred to as the
"Parties" and individually as the "Party

."





WITNESSETH THAT:

WHEREAS

, the SERVICE PROVIDER is an independent service provider that provides support
services for mobile banking services of banks and other businesses;



WHEREAS

, the CLIENT wishes to engage the SERVICE PROVIDER for support services enabling
Telupay Mobile Banking Service to support or enhance the CLIENT's mobile banking
services in consideration and under the terms and conditions of this Agreement;



NOW, THEREFORE

, in consideration of the foregoing and the mutual promises hereinafter set
forth, the Parties agree as follows:



1.     Term. This Agreement shall remain effective for period of three (3) years
and shall continue for the next Anniversary Year on the same terms unless
amended, extended or terminated in accordance with applicable provisions of this
Agreement;

2.     Territory. The geographic area of the Philippines.

3.     Commercial Start-up Period. The CLIENT shall use its best commercial
efforts to start or launch its mobile banking services using the TELUPAY Mobile
Banking Service to its users, account holders and customers within sixty (60)
days from the Effective Date of signing of this Agreement.

4.     Telupay Mobile Banking Service. This Agreement refers to installation,
maintenance and all other support services enabled by the Telupay Mobile Banking
Solution provided by the SERVICE PROVIDER to the CLIENT, rendering Telupay
Mobile Banking Service specifically described in Attachment "A" and defined and
set out in the Service Level Agreement which may include support services for
account inquiries, account transfers, bill payments, mPayments (payments of
products and services made at commercial POS terminals and through mobile
merchant accounts), and TelUSend services including domestic Interbank
transactions, text alerts, email receipts, ATM encashment service, ATM
enrollment service, T-Cash ATM transfer service or any other service offered as
part of TELUPAY Mobile Banking Service. Wherever appropriate, the TELUPAY Mobile
Banking Service shall specifically refer to the services described in Attachment
"A" and as it is defined and set out in the Service Level Agreement.

5.     Standard Service Fees and Other Charges. For every unit of successful
transaction for each time the users, account holders or customers of the CLIENT
or any other persons or entities through the CLIENT, use the services of the
Telupay Mobile Banking Service, there is a corresponding standard service fee
charged under this Agreement, while other services to include Delivery,
Installation, Training and Maintenance and others shall have appropriate
charges, when applicable, guided by the terms and conditions of the Service
Level Agreement and other applicable signed agreements between the Parties with
or without third party participation.;



--------------------------------------------------------------------------------



6.     Change in Service Fee and Other Charges. In case of any increase in the
standard service fees or rates charged and collected by the CLIENT from any
users, account holders or customers of the CLIENT or any other persons or
entities through the CLIENT for the delivery of the Telupay Mobile Banking
Service, the Parties agree to the same automatic proportional increase in the
service charges or fees payable to the SERVICE PROVIDER unless otherwise agreed
upon by the Parties in writing.;

7.     Taxes.

(a)     The quoted Service Fees and other charges applicable herein are net of
value added taxes (VAT) and/or percentage taxes. VAT and/or percentage taxes, if
any, are for the sole and exclusive account of the CLIENT payable to the SERVICE
PROVIDER together with the payment of the Service Fees and other Charges.

(b)     Where so required by applicable laws and with written notice to the
SERVICE PROVIDER, the CLIENT shall deduct the appropriate withholding taxes, if
any, due on the fees due to the SERVICE PROVIDER under this Agreement prior to
their deposit in the SERVICE PROVIDER's nominated bank account and shall
promptly issue the corresponding certificates of withholding of taxes in favour
of the SERVICE PROVIDER.

(c)     The Parties each agree to be fully responsible for their respective tax
liabilities, obligations and consequences (including, without limitation,
reporting and payment obligations) arising from the transactions set out in this
Agreement.

8.     Invoicing, Collection and Settlement of Fees. The SERVICE PROVIDER shall
submit an invoice to the CLIENT for the collection of service fees. All invoices
shall specify the nominated bank account to which payment is to be made. The
CLIENT shall make payment to the SERVICE PROVIDER within five (5) days from
receipt by the CLIENT of the proper invoice guided by the following invoicing
and settlement schedule:

(a)     For completed transactions, other than Buy Airtime Load, monthly
settlement is for every 5th banking day after the end of the invoiced calendar
month.

(b)     For Buy Airtime Load completed transactions only, bi-monthly settlement
with transaction fees covering the 1st to the 15th day of the invoiced calendar
period shall be settled on the 5th banking day after the 15th of the invoiced
calendar period, and transaction fees covering the 16th to the 31st of the
invoiced calendar period shall be settled be on the 5th banking day after the
30th or 31st of said period.

Both Parties shall review and agree in writing on the necessary adjustments or
changes for the settlement period of the Buy Airtime Load to manage real time
payment required of the third party service provider for Airtime Load.

9.     Consideration. The Agreement recognizes that the service fees and other
charges payable to the SERVICE PROVIDER under this Agreement are considered
regular business consideration for provision of services;

10.     Insurance. CLIENT and SERVICE Provider will each secure their own
insurance for equipment, machines and other materials that will be needed to
implement this service.

11.     Responsibilities of SERVICE PROVIDER

(a)     Telupay Mobile Banking Service. The SERVICE PROVIDER shall make
available to and perform for said CLIENT the Telupay Mobile Banking Service with
specific services described in Attachment "A" hereof, to include the standard
delivery, installation, testing, training, maintenance, review, monitoring, and
operational assistance services as specifically set out in the Service Level
Agreement, guided by standard procedures and period defined in the Service Level
Agreement, and as may be amended and/or revised from time to time by the Parties
in writing to reflect the changes in the Telupay Mobile Banking Service provided
to the CLIENT;

The SERVICE PROVIDER shall provide:

(1)     Delivery and Installation services means support services to deliver and
install the Telupay Mobile Banking Service as found in the Service Level
Agreement in the Territory;

(2)     Maintenance services means support and advisory services to maintain the
Telupay Mobile Banking Service and its Support Services as listed in the Service
Level Agreement;



--------------------------------------------------------------------------------



(3)     Training services means standard instruction and training limited to
CLIENT's identified and assigned personnel to assist in the maintenance of the
Telupay Mobile Banking Service guided by the standard training modules listed in
the Service Level Agreement;

(4)     Review and monitoring services means reviewing and monitoring the
Telupay Mobile Banking Service;

(5)     Support services mean reasonable assistance per Service Level Agreement
of the Telupay Mobile Banking Service; and;

(6)     Provide CLIENT's appointed authorized representatives with access to
Telupay Mobile Banking Service transaction report.

(b)      Customization, special or extra support services. The SERVICE PROVIDER,
at the request of the CLIENT, may provide customization or extra support
services subject to separate arrangements and fees.

(c)     Standard Server. The SERVICE PROVIDER shall pay the cost of and secure
the purchase and procurement of the basic standard server set-up (the "Standard
Server") necessary for the delivery of the Telupay Mobile Banking Service,
ownership of such server shall remain with the SERVICE PROVIDER, and it will be
responsible for ensuring that the installed Standard Server meets the System
Specifications required as specified and outlined in the Service Level Agreement
and, that the Standard Server is installed and fully operational at the Location
on the Delivery Date.

(d)     Regulatory Permits and Licences. At all times, hold and secure
appropriate business, government and/or regulatory licenses, permits and
approvals that are necessary or considered appropriate and advisable for the
effective performance of its obligations under this Agreement.

(12)     Responsibilities of the CLIENT.

(a)     Resources and Personnel. The CLIENT shall allocate adequate resources
and personnel for supporting and coordinating with the SERVICE PROVIDER in
conducting the installation, integration, testing, training, maintenance,
monitoring and other services in this Agreement, with emphasis on allocation of
dedicated qualified personnel in each of the CLIENT's branch, agency, outlet or
customer service, trained to provide one-on-one customer enrollment assistance
when CLIENT's Mobile Banking Services using the Telupay Mobile Banking Service
is on commercial launch;

(b)      Equipment. The CLIENT shall pay the cost and secure the purchase,
procurement, licensing, insurance and/or sub-contracting of any and all third
party hardware and software necessary to support the Standard Server for the
delivery of the Telupay Mobile Banking Service. This shall include, without
limitation, computer hardware and equipment, telecommunications and/or network
connections, security firewalls, commercial off-the-shelf software ("COTS"), and
etc. (collectively, the "Equipment"), ownership of which shall remain with the
CLIENT, and be responsible for ensuring that the Equipment meets the System
Specifications required by the SERVICE PROVIDER as specified and outlined in the
Service Level Agreement, and that the Equipment is installed and fully
operational at the Location on the Delivery Date, and that the Equipment is
upgraded on a timely basis in order to meet actual or projected transaction
volume and/or system load requirements. If the CLIENT delays its performance of
its obligations under this clause by reason of its fault or negligence and there
is no contributory fault or negligence on the part of the SERVICE PROVIDER, then
the CLIENT will pay to the SERVICE PROVIDER all reasonable costs, charges,
actual damages and losses attributable to such delay;

(c)     Standard Server Maintenance and Upgrade. The CLIENT shall be responsible
for the maintenance management of the Standard Server and ensure that the
Standard Server is upgraded on a timely basis in order to meet actual or
projected transaction volume and/or system load requirements. The CLIENT shall
pay the cost of and secure the purchase, and procurement of additional hardware
necessary for the upgrade of Standard Server set-up, ownership and maintenance
of the upgrade shall remain with the CLIENT;



--------------------------------------------------------------------------------



(d)     Third-Party Dependencies. The CLIENT will ensure that third-party
dependencies, including but not limited to connectivity to the selected air-time
wholesaler, SMS Gateway provider and interbank network provider, are in place
and working properly, to include provision of contracts between the CLIENT and
third parties.

(e)     Customer Service. The CLIENT shall provide first line customer support
for the Telupay Mobile Banking Services in the Territory, with efficient
connectivity set-up to facilitate and support such mobile banking enrollment of
its customers which includes but not limited to, customer enrollment via blue
tooth or Wi-Fi at work station.

(f)     Location and Access. The CLIENT shall provide the SERVICE PROVIDER with
an adequate location to set up the Telupay Mobile Banking Service within the
CLIENT's secured premises and provide the SERVICE PROVIDER access to the Telupay
Mobile Banking Service's location and premises, system, operations, and provide
access for maintenance, repairs, system health check, monitoring activities,
accessing necessary information or data, to include downloading and printing of
necessary information or data, in order to allow the performance of the services
under this Agreement;

(g)     Payment of Fees/Costs. The CLIENT shall pay the SERVICE PROVIDER the
corresponding service fees and other applicable charges as specified and
outlined in Attachment "A" hereof;

(h)     Payment of Other/Additional Costs and Expenses.

(1)     All other system and SMS Costs. Costs and Expenses to include SMS, MMS,
IP Packet and other message or mobile transmission costs as well as utility
costs such as power, telecommunications, etc., except for SMS, MMS, IP Packet,
other message or mobile transmission costs and other related costs for
transactions covering Buy Airtime Load and Bills Payment, shall be for the
exclusive account of the CLIENT and/or its users, account holders and customers;

 

(i)     Transaction Account. Two transaction accounts will be set up by the
CLIENT for the SERVICE PROVIDER that will collect the service fees and other
charges for each successful completed transaction using the Telupay Mobile
Banking Service rendered by the CLIENT for its account holders or customers or
for other persons or entities; The CLIENT shall provide the SERVICE PROVIDER
with the following accounts:

(1)      Account for payment and collection of service fees and other charges
for successful completed Buy Airtime Load transactions;

(2)     Account for payment and collection of service fees and other charges for
successful completed services for all transactions other than Buy Airtime Load.

(j)     Access to reports. The CLIENT shall grant the SERVICE PROVIDER access to
the CLIENT's system to generate reports relating to bank services being rendered
and the transaction fees or bank charges being collected by the CLIENT for
Telupay Mobile Banking Service;

 

(k)     Marketing and Promotional Activities. The CLIENT shall account for all
expenses and allocate adequate resources for the CLIENT's Marketing and
Promotional Activities for mobile banking, coordinating with the SERVICE
PROVIDER in planning and conducting said activities as applicable;

(l)     Press Releases and Other Ad/Marketing Promo Content. The CLIENT shall
allow the marketing logo tag "powered by TelupayTM (logo)" and "TelupayTM
-Making Money MobileTM" to be included in the CLIENT's ad or promotional and
marketing materials either in print or in broadcast in promoting the CLIENT's
mobile banking services, and to allow such materials to be featured on/the
SERVICE PROVIDER's website or promotional and marketing materials;



--------------------------------------------------------------------------------



(m)      Regulatory Permits and Licences. At all times, hold and secure
appropriate business, government and/or regulatory licenses, permits and
approvals that are necessary or considered appropriate and advisable for the
effective performance of its obligations under this Agreement;

(n)     The CLIENT will:

(1)     ensure that the Telupay Mobile Banking Service and the Equipment are
used in a proper manner by competent trained employees only or by persons under
their supervision;

(2)      keep full security copies of the Telupay Mobile Banking Service and of
the CLIENT's databases and computer records in accordance with best computing
practice;

(3)     not alter or modify the Telupay Mobile Banking Service in any way
whatsoever, nor permit the Telupay Mobile Banking Service to be combined with
any other to form a combined work;

(4)     not request, permit or authorise anyone other than the SERVICE PROVIDER
or any of its approved panel of service providers, to provide any maintenance
services in respect of the Telupay Mobile Banking Service;

(5)      co-operate fully with the SERVICE PROVIDER's personnel in the diagnosis
of any error or defect in the Telupay Mobile Banking Service;

(6)     make available to the SERVICE PROVIDER free of charge all information,
facilities and services reasonably required by the SERVICE PROVIDER to enable
the SERVICE PROVIDER to monitor the performance of the Telupay Mobile Banking
Service, including without limitation computer runs, core dumps, data
preparation, data transmissions, office accommodation, typing and photocopying;

(7)     provide such telecommunication facilities and communications as are
reasonably required by the SERVICE PROVIDER for testing, diagnostic, and audit
purposes at the CLIENT's expense;

(8)     provide a suitable vehicle parking facility for use by the SERVICE
PROVIDER personnel when visiting the CLIENT's premises which is free from any
legal restrictions;

(9)     ensure in the interests of health and safety that the SERVICE PROVIDER's
personnel while on the CLIENT's premises for the purposes of this Agreement are
at all times accompanied by a member of the CLIENT's staff familiar with the
CLIENT's premises and safety procedures;

(10)     use its best commercial efforts to market, promote and start or launch
the CLIENT's mobile banking services to its users, account holders, customers
and the general public within sixty (60) days from the Effective date of this
Agreement;

(11)     use its best commercial efforts to integrate the Telupay Mobile Banking
Service throughout its business network; and

(12)     permit the Telupay Mobile Banking Service's automatic generation and
transmission of daily transaction reports, summaries, and other operating
results for the Telupay Mobile Banking Service and its Support Services to the
SERVICE PROVIDER.

13.     Common obligations. Both Parties agree to co-operate with each other to
facilitate, promote and optimize the successful marketing and distribution of
the CLIENT's mobile banking services supported by the Telupay Mobile Banking
Service and to this extent agree to:

(a)     Undertake and perform their respective obligations herein contained
promptly and with due care and diligence;



--------------------------------------------------------------------------------



(b)     Co-operate and provide assistance to each other in the form of relevant
expertise, experience and knowledge to ensure the efficient and effective
performance by each Party of its undertakings herein contained;

(c)     Exchange information relevant to the objectives and purposes of this
Agreement and such exchange shall be confidential and secure;

(d)     Provide assistance to each other where possible to overcome any actual
or anticipated difficulties, procedural or otherwise pursuant to the
aforementioned objectives;

(e)     Collect and make available detailed information requested by either
Party pertaining to transaction sales and services;

(f)     The Parties shall work together as well as independently in their
respective areas of expertise in relation to any or all of the plans relating to
this Agreement. The Parties shall keep each other promptly informed of any
change of events, including but not limited to modification to the proposed
subject matter or relating to the intended performance of their work;

(g)     During the Term, neither Party shall hire, recruit, solicit or otherwise
employ any employee of the other without the consent of the other Party;

(h)    The Parties agree that all costs in connection with the preparation of
any proposal relating to this Agreement shall be borne by the Party incurring
such cost. Neither Party shall be liable to the other Party for cost incurred
outside their respective scope of obligations as set out in this Agreement;

(i)    The Parties agree that the costs and expenses to include SMS, MMS, IP
Packet and other message or mobile transmission costs exclusively for
transactions covering Buy Airtime Load and Bills Payment shall be borne equally
by both Parties;

(j)     The Parties agree that the costs and expenses for additional training
expenses, to include basic training conducted outside of Metro Manila shall be
agreed upon by both Parties and shall be paid for by the CLIENT to the SERVICE
PROVIDER;

(k)     The Parties agree that each Party shall be responsible to secure and
cover the expenses of its own appropriate business, government and/or regulatory
licenses, permits, and approvals that are necessary or considered appropriate
and advisable for the effective performance of each Party's obligations under
this Agreement in the Territory;

(l)     The Parties reserve the right to add to, amend, alter, change or repeal
any of its purposes and powers so as to conform to legal, business, marketing
and other requirements or conditions now or hereafter in effect, provided that
any such action shall constitute a "Major Change" and as such, will require the
approval by both Parties;

(m)     The Parties agree that, save as otherwise agreed in Clause 11 (l),
before issuing any press release or publicity of any kind or responding to
inquiries from any third party in connection with this Agreement or the use of
the name of a Party hereto, the Party seeking to issue such press release and/or
respond to such inquiries or use such name shall consult with and obtain the
written approval of the other Party in writing unless such release is required
by any government agency, court, or stock exchange in which case only notice is
required; and

(n)     Strictly and constantly implement the required security protocols and
measures against hacking, spamming, worms, malware, Trojans, denial of service
attacks, identity theft, unauthorized intrusions and other security-related
risks. The security protocols and measures shall be mutually agreed upon and
revised from time to time by the Parties, as needed.

14.     Changes/Updates in the Telupay Mobile Banking Service. Both the CLIENT
and the SERVICE PROVIDER shall strictly observe the following protocol for any
changes or updates with the Telupay Mobile Banking Service:

(a)     The CLIENT will provide the SERVICE PROVIDER with an Acceptance
Certificate indicating that the Testing of the change(s)/update(s) done on the
UAT server was successful and ready to move the changes/update/patch to
production.



--------------------------------------------------------------------------------



(b)      Upon receipt of the Acceptance Certificate, the SERVICE PROVIDER will
email the CLIENT a step-by-step instruction on how to properly apply
changes/update/patch to the Telupay Mobile Banking Service

(c)      The CLIENT should implement and comply with the step-by-step
instruction provided by the SERVICE PROVIDER within the day upon receipt of
email.

(d)     After the instruction has been applied, the CLIENT should immediately
email the SERVICE PROVIDER on results of every step for the change/update so
that the SERVICE PROVIDER can verify that the instruction has been executed
properly.

15.     Confidentiality of Telupay Mobile Banking Service.

(a)     The CLIENT undertakes to treat as confidential and keep secret all
information contained or embodied in the Telupay Mobile Banking Service, Telupay
Mobile Banking Solution and the Service Level Agreement and all information,
documentation, data created, gathered or produced by use and/or maintenance of
the same (including when training, auditing, testing, maintaining or installing
the same), including the SERVICE PROVIDER's business operations, conveyed to the
CLIENT by the SERVICE PROVIDER (the "Information"). The SERVICE PROVIDER, in
turn, undertakes to treat as confidential and keep secret all data and
information of the CLIENT and the latter's depositors and clients (the
"Information") which are furnished to, or obtained by, the SERVICE PROVIDER in
the course of its performance of this Agreement.

(b)     It is agreed that the SERVICE PROVIDER will not be held jointly and
severally liable with the CLIENT for any violation of R.A. No. 1405,
the Bank Deposit Secrecy Law, since the SERVICE PROVIDER will not
have any access to account information of the customers;

(c)     The CLIENT shall not without the prior written consent of the SERVICE
PROVIDER divulge any part of the Information to any person except:

(1)     the CLIENT 's own employees, and then only to those employees who need
to know the same;

(2)     the CLIENT's auditors, tax authorities, regulators, and any other
persons or bodies having a right, duty or obligation to know the business of the
CLIENT and then only in pursuance of such right, duty or obligation; or

(3)     any person who is from time to time appointed by the CLIENT to maintain
any equipment on which the Telupay Mobile Banking Service is being used, and
then only to the extent necessary to enable such person properly to maintain
such equipment.

(d)     The CLIENT undertakes to use its reasonable endeavours to ensure that
the persons and bodies mentioned in Clause 15 (c) are made aware prior to the
disclosure of any part of the Information that the same is confidential.

(e)     The CLIENT shall promptly notify the SERVICE PROVIDER if it becomes
aware of any breach of confidence by any person to whom they divulge all or any
part of the Information and shall give the SERVICE PROVIDER all reasonable
assistance in connection with any proceedings, which they may institute against
such person for breach of confidence.

(f)     The foregoing obligations as to confidentiality shall also be applicable
insofar as the confidential information, business or transactions of the CLIENT
are concerned and shall remain in full force and effect as against each PARTY
notwithstanding the termination of the Telupay Mobile Banking Service and/or
Telupay Mobile Banking Solution or this Agreement.

(g)     The CLIENT and SERVICE PROVIDER will grant the Bangko Sentral ng
Pilipinas (BSP) access to the operations of the SERVICE PROVIDER in order to
review the same in relation to the outsourced activities/services;



--------------------------------------------------------------------------------



(h)     The CLIENT and SERVICE PROVIDER shall immediately take the necessary
corrective measures to satisfy the findings and recommendations of BSP examiners
and those of the internal and/or external auditors of the CLIENT and/or the
SERVICE PROVIDER.

16.     Financial Audits

. Each Party will keep and maintain, in accordance with generally accepted
principles consistently applied, accurate books and records related to the
business transacted by this Agreement.



17.     No license granted or license fee charged. The Telupay Mobile Banking
Service provided by the SERVICE PROVIDER shall neither involve a grant of
license for the use of its Telupay Mobile Banking Services, the Information,
and/or the Telupay Mobile Banking Solution's proprietary rights nor will it
involve a transfer of technological know-how and property rights, and
consequently does not impose any license charges or fee;

18.     No Third Party Use. The CLIENT shall use the Telupay Mobile Banking
Service for its own internal business purposes only. Except as otherwise
provided herein, any use, operation or implementation of all or part of the
Telupay Mobile Banking Service by third parties shall be subject to separate
negotiations and/or user agreements. The CLIENT shall exert efforts and
cooperate with the SERVICE PROVIDER in preventing and/or enjoining unauthorized
or unlicensed third parties from using, studying, implementing or transacting,
or in any way infringing all or part of the Telupay Mobile Banking Services, the
Information, and/or the Telupay Mobile Banking Solution (including, without
limitation, using the Telupay Mobile Banking Service and/or Telupay Mobile
Banking Solution for the purpose of operating a bureau service).

19.     Effects of Unauthorized Use. Except as otherwise provided in this
Agreement, where the CLIENT itself or the CLIENT knowingly allows or causes
other third parties or affiliates to use, study, implement or in any way
infringe any part or all of the Services, the Information, the TELUPAY Mobile
Banking Service and/or Telupay Mobile Banking Solution without the proper use,
rights and/or license agreement and without the prior written consent of the
SERVICE PROVIDER, the CLIENT shall be considered to have materially breached
this Agreement. In the event of such material breach, the SERVICE PROVIDER shall
have the absolute right and full discretion to immediately, without need of any
notice, stop and terminate the availability for use, use and/or access by such
unauthorized third parties and/or to immediately rescind this Agreement upon
written notice sent to the CLIENT without need of any court intervention. The
SERVICE PROVIDER shall not be liable to the CLIENT or to its affiliates,
officers, employees, customers or any third party for any damages that may
result from the exercise of the said right. Additionally in the said situation,
the SERVICE PROVIDER shall have the right to undertake any and all actions
necessary to prevent any further unauthorized use of the Telupay Mobile Banking
Services and/or the unauthorized disclosure of the Information and/or the
Telupay Mobile Banking Solution.

20.     Reservation of Rights. The SERVICE PROVIDER reserves all rights, and
waives none, that are not expressly granted to the CLIENT in this Agreement.
Except as otherwise expressly provided in this Agreement, no right to use and/or
authorization pertaining to all or part of the Telupay Mobile Banking Service
and/or Telupay Mobile Banking Solution, is granted by the SERVICE PROVIDER,
either directly or by implication, estoppel, or otherwise, and under no instance
shall it be construed that any such right to use or authorization is granted to
the CLIENT under this Agreement.

21.     Non-Transferable Authority. Subject to the terms and conditions set out
in this Agreement, the SERVICE PROVIDER grants the CLIENT a non-transferable
authority to avail itself of and use the Telupay Mobile Banking Service, which
in turn shall be subject to periodic revision by the SERVICE PROVIDER and the
CLIENT to reflect changes agreed upon by both Parties;

22.     Proprietary Rights.

(a)     The Telupay Mobile Banking Service and the copyright and other
Intellectual Property Rights of whatever nature in the Telupay Mobile Banking
Service and/or Telupay Mobile Banking Solution are and shall remain assets of
the SERVICE PROVIDER and the SERVICE PROVIDER reserves the right to provide or
authorise the use of the Telupay Mobile Banking Service and/or Telupay Mobile
Banking Solution by third parties.

(b)   The CLIENT shall notify the SERVICE PROVIDER immediately if the CLIENT
becomes aware of any unauthorised use of the whole or any part of the Telupay
Mobile Banking Service and/or Telupay Mobile Banking Solution by any
unauthorized persons.



--------------------------------------------------------------------------------



(c)     Subject to pertinent governmental rules and procedures, the CLIENT will
permit the SERVICE PROVIDER to check the Use of the Telupay Mobile Banking
Service by the CLIENT at all reasonable times and for that purpose the SERVICE
PROVIDER and its authorized representative(s) shall be entitled to enter any of
the CLIENT's premises where the CLIENT's servers or data centers housing all or
part of the Telupay Mobile Banking Service are located (and so that the CLIENT
hereby irrevocably grants a authorization to the SERVICE PROVIDER, and its
authorized employees and agents to enter any such premises for such purpose).

(d)     The CLIENT accepts and acknowledges that the Telupay Mobile Banking
Service and/or Telupay Mobile Banking Solution has significant value to the
SERVICE PROVIDER, and that should the CLIENT wish to use or set up a competitive
business that this would cause the SERVICE PROVIDER considerable loss,
accordingly the CLIENT agrees and undertakes to the SERVICE PROVIDER that it
shall not, directly or indirectly, alone or jointly with any other person, and
whether as a shareholder, partner, director, principal, consultant or agent:

(1)     for a period of five (5) years starting on the date of termination of
this Agreement, carry on or be engaged, interested or concerned in any business
which competes with any of the SERVICE PROVIDER's or its group of companies'
businesses as carried on at the date of termination of this Agreement;

(2)     for a period of five (5) years starting on the date of termination of
this Agreement, and to the detriment of the SERVICE PROVIDER or its business,
induce or endeavour to induce any of its other clients to cease to use the
Telupay Mobile Banking Service and/or Telupay Mobile Banking Solution, or to
restrict or adversely to vary the terms of their respective agreements; and

(3)     for a period of five (5) years starting on the date of termination of
this Agreement, induce or endeavour to induce, any employee of the SERVICE
PROVIDER or its group of companies to leave his/her position, whether or not
such person would commit a breach of his/her contract by so leaving.

(e)     Each of the Parties agrees that all and any of their rights under this
Agreement may be specifically enforced by preliminary and permanent injunction,
it being acknowledged that a breach of any of those rights might cause injury in
respect of which damages would not provide an adequate remedy.

23.     Intellectual Property Rights of Third Parties.

(a)     Where no exclusion of warranty against infringement of the Intellectual
Property Rights of third parties is allowed, under applicable laws and without
prejudice to the SERVICE PROVIDER's right under applicable paragraphs in this
Agreement, to further limit its liability in this regard (if so allowed by
applicable laws), the entire liability of the SERVICE PROVIDER to the CLIENT in
respect of such infringement shall be limited to the replacement or change of
all or any part of the Telupay Mobile Banking Services and/or the Telupay Mobile
Banking Solution and in order to avoid or rectify such infringement. In such
event, the SERVICE PROVIDER undertakes to keep the CLIENT free and harmless from
any and all losses, damages, liabilities and claims arising from or in
connection with such infringement.

(b)     In any claim that the normal use or possession of the Telupay Mobile
Banking Services and/or the Telupay Mobile Banking Solution infringes the
Intellectual Property Rights of a third party, the CLIENT shall not oppose,
interfere or prejudice the SERVICE PROVIDER's defence of such claim and the
CLIENT shall provide the SERVICE PROVIDER with all reasonable assistance with
such claim. The SERVICE PROVIDER shall have no obligation whatsoever where the
claim arises from the use of the Telupay Mobile Banking Services and/or the
Telupay Mobile Banking Solution in combination with the Equipment and Standard
Server upgrade not supplied or approved by the SERVICE PROVIDER save where the
SERVICE PROVIDER was proven guilty of fault or negligence in the premises.



--------------------------------------------------------------------------------



24.     Copying or alterations.

(a)     The CLIENT may not make any copies of the Telupay Mobile Banking Service
and/or Telupay Mobile Banking Solution. The Telupay Mobile Banking Service
and/or Telupay Mobile Banking Solution are accredited to the SERVICE PROVIDER
and the CLIENT shall ensure that the Telupay Mobile Banking Service and/or
Telupay Mobile Banking Solution in the possession of the CLIENT shall always
bear the SERVICE PROVIDER's proprietary notice.

(b)     The CLIENT hereby undertakes to the SERVICE PROVIDER not to alter or
modify the whole or any part of the Telupay Mobile Banking Service and/or
Telupay Mobile Banking Solution in any way whatsoever, nor permit the whole or
any part of the Telupay Mobile Banking Service to be combined with or become
incorporated in any other programs, nor decompile, disassemble or reverse
engineer the same, nor attempt to do any of such things.

25.    Security and Control

(a)     The CLIENT shall during the continuance of the Telupay Mobile Banking
Service, effect and maintain the highest international security standards for
commercial operations that conduct similar business operations to that of the
CLIENT to safeguard The Telupay Mobile Banking Service and/or Telupay Mobile
Banking Solution from access or use by any unauthorised person by:

(1)     ensuring that Information is only transmitted to those of its officers
and employees who need to know the Information, who are properly informed of the
confidential nature of the Information, whose names and titles have been
previously disclosed in writing to the SERVICE PROVIDER, and, who have agreed
beforehand in writing to abide by the terms and conditions of this Agreement.
The SERVICE PROVIDER reserves the right, in its sole discretion, to withhold
access to and/or disclosure of all or part of the Information to any person or
entity in cases where it considers such disclosure may compromise the
confidentiality, secrecy and/or integrity of the Information;

(2)     maintaining a secure location within the premises of the CLIENT
identified to the SERVICE PROVIDER in which The Telupay Mobile Banking Service
and/or Telupay Mobile Banking Solution shall be stored. Such secured location
shall be accessible only by authorised employees who shall be required to sign
in and out each time such employees visit such secured location. When
Information is not in use, such information shall be stored in a locked safe at
such secured location provided that the SERVICE PROVIDER shall have reasonable
access to the same upon prior written approval of the CLIENT. The CLIENT may
store The Telupay Mobile Banking Service and/or Telupay Mobile Banking Solution
at more than one secure location with the prior written approval of the SERVICE
PROVIDER, such approval not to be unreasonably withheld or delayed;

(3)     maintaining a security log of periodic tests of security, distribution
of Information from one secure location to another (if applicable), and breaches
of security at all secure locations;

(4)     maintaining sole possession of the operating system and root user
password on the Equipment and serial numbers for the Telupay Mobile Banking
Service and/or Telupay Mobile Banking Solution;

(5)     maintain sole control of its network and physical facilities;

(6)     subject to pertinent governmental rules and regulations and subject to
the CLIENT's prior written approval, allow the SERVICE PROVIDER and their
respective employees and agents access to any of the CLIENT's premises where the
CLIENT's servers or data centers housing all or part of the Telupay Mobile
Banking Service and/or Telupay Mobile Banking Solution are located, in order to
conduct tests and audits to verify the security of the Information; and



--------------------------------------------------------------------------------



(7)    to promptly report to the SERVICE PROVIDER any theft or attempted theft
or any loss of Information from the CLIENT's possession, and co-operate with the
SERVICE PROVIDER to immediately investigate the events or potential events, to
regain possession of the stolen, lost or disclosed Information and to prevent
its further unauthorised use or disclosure.

(b)     With respect to the access to the Telupay Mobile Banking Service, the
CLIENT shall be equally responsible for any breach of this Clause committed by
any of its affiliates, partners, sub-contractors, consultants, agents,
employees, customers, and representatives, provided there is proven fault or
gross negligence of the CLIENT which directly resulted in the breach.

26.     Business Continuity Plan and Disaster Recovery. The Parties agree on a
Business Continuity Plan more particularly described in the Service Level
Agreement. Disaster recovery sites shall be placed in operation in the event
that operations at either the CLIENT's or the SERVICE PROVIDER's primary
business locations cannot be accessed or restored within seventy-two (72) hours
from the occurrence of a force majeure event or any unresolved interruption of
the Telupay Mobile Banking Service. Commission of the respective disaster
recovery sites shall be jointly undertaken and coordinated by the Parties'
respective crisis management teams.

27.     Notification. Each Party undertakes to notify, in writing, the other as
soon as practicable if it becomes aware of: (a) any event which will render
impossible the performance by the Party concerned of any of its obligations or
undertakings under this Agreement, including those arising from force majeure as
mentioned under Clause 33 (b) hereof; (b) any breach of the provisions of any
authorization issued by any regulatory body which is necessary for the
performance of its obligations under this Agreement; (c) the receipt of actual
notice of a material claim or demand by any person with respect to its
performance of its obligations under this Agreement.

28.     Confidentiality. The Parties acknowledge that certain secret and
confidential information belonging to each Party may be furnished to each other
hereunder. Each Party-recipient shall treat such information as confidential and
shall not disclose such information to any other person, firm or corporation or
use such information for any purpose other than to perform its obligations
hereunder. The Parties shall, and shall cause their affiliates, representatives
and agents to, keep confidential the existence and all details of all
discussions and negotiations of this Agreement and the transactions contemplated
hereby, as well as the terms and conditions of any eventual transaction itself,
if any, as described in this Agreement or any related documentations, except to
the extent that the Parties agree in writing on the timing and content of any
relevant public announcements;

29.     Liability for Breach of Confidentiality. A Party who has been given
custody of, control over, or access to any confidential or proprietary
information belonging to the other Party shall be responsible for any breach of
the obligations contained in this Agreement by the said Party, its affiliates,
partners, subcontractors, consultants, agents, employees, customers (other than
the officers or employees of the other Party), representatives, or even former
affiliates, former agents, former employees, former customers (other than the
officers or employees of the other Party) and former representatives provided
that, in the latter case involving its former affiliates, agents, employees,
customers and representatives, there is fault or gross negligence on the part of
the Party concerned.

30.    Injunctive Relief and Damages. Each Party acknowledges that any breach or
violation on its part of any promises, commitments, undertakings and/or
agreements contained in this Agreement, inclusive of their respective
subparagraphs and subsumed provisions, may result in grave, irreparable, and
continuing damage to the Party to which such compromised confidential or
proprietary information pertains to (the "aggrieved Party") for which there will
be no adequate or speedy remedy at law; and the aggrieved Party shall be
immediately entitled to injunctive relief and/or a decree for specific
performance, and such other relief as may be proper in the circumstances
(including monetary damages if appropriate). In the proper cases and upon
competent judicial authority, the aggrieved Party may enter upon any location or
territory where the compromised confidential or proprietary information may be
kept for the purpose of preventing the unauthorized use, reproduction,
examination, distribution, or transaction thereof.



--------------------------------------------------------------------------------



31.     Amendment. The Party wishing to amend the terms of this Agreement must
notify the other party in writing of such suggested amendments six (6) calendar
months prior to the expiry of each Anniversary Year, and the Parties shall enter
into negotiations in respect of the same for a maximum period of two (2)
calendar months ("Negotiation Period") from the date of receipt of notification
from Party concerned, if both Parties reach an agreement within the Negotiation
Period on such amended terms, then the Parties shall enter into a written
supplemental agreement to this Agreement within one (1) calendar month after the
expiry of the Negotiation Period, and the terms of this Agreement as amended by
such supplemental agreement shall apply to the next Anniversary Year.

32.     Termination.

(a)     Termination for by reason of default or breach. A Party is considered to
be in default when the Party has failed, refused or ignored to comply with the
obligations in this Agreement. A Party is not considered to be in default or
breach of this Agreement when the other Party has not performed its reciprocal
obligation that has accrued or already due under this Agreement. A Party who is
not in default may terminate this Agreement by sending a written demand to the
other Party, who is in default to cure the default or breach (if possible to
cure) and such breach remains uncured for thirty (30) calendar days following
the date of said written demand. Also, where the Party required to cure the
breach does not send to the other Party a written notice showing intent to cure
the breach within seven (7) calendar days following the date of the notice
mentioned in the preceding sentence, the Agreement may be terminated immediately
by sending another notice after the lapse of the said seven (7) calendar days.
Moreover, if the breach is by its nature impossible to cure, this Agreement is
terminated upon receipt of the notice without need of further judicial
intervention and without prejudice to any other legal remedies available to the
Party who is not in default;

(b)     Termination in the Event of Bankruptcy. In the event that either Party
is facing bankruptcy, insolvency or winding up proceedings or entering into
compulsory or voluntary liquidation or is convening a meeting of its creditors
or has a receiver or manager or an administrator appointed or ceases for any
reason to carry on its business or is unable to pay its debts, this Agreement
may be cancelled by either Party by giving the other Party the proper written
notice clearly stating the reasons for the termination.

(c)     Voluntary Pre-Termination. Either Party may also pre-terminate this
Agreement at any time, for any reason, by serving prior written notice to the
other Party sixty (60) days before the intended date for the Agreement to end.

(d)     Effect of Termination. Upon any termination of this Agreement:

(1)     The CLIENT shall inform its customers or any other person or entities of
the termination of this Agreement, provided, that if the CLIENT continues to
provide such services and collects revenue, the CLIENT shall continue to be
obligated to pay the service fees and consideration under this Agreement or any
other agreement to the SERVICE PROVIDER;

(2)     The Parties shall allow the proper access and promote a smooth and
orderly transition, return, and turnover of assets, systems, resources and
information belonging to the proper party;

(3)     The Parties shall comply with the obligation to keep confidential
information received under this Agreement; and

(4)     Unless otherwise stated herein, no termination of this Agreement, shall
relieve either party of any liability accrued hereunder prior to such
termination.

33.     Warranty.

(a)     The SERVICE PROVIDER warrants that the Telupay Mobile Banking Service
shall conform to the facilities and functions set out in the Service Level
Agreement when used on the Equipment and that the Telupay Mobile Banking Service
will provide adequate instruction to enable the CLIENT to make proper use of
such facilities and functions.



--------------------------------------------------------------------------------



(b)     If the SERVICE PROVIDER receives written notice from the CLIENT after
the Acceptance Date of any breach of the warranty in Clause 31(a), then the
SERVICE PROVIDER shall at its own expense and within a reasonable time after
receiving such notice remedy the defect or error in question provided that the
SERVICE PROVIDER shall have no liability or obligations under the said warranty
unless it shall have received written notice of the defect or error in question
no later than the expiry of one (1) calendar month after the Acceptance Date.

(c)     The limited warranty provided in Clause 33 (a) extends only to the
CLIENT as the original client. This warranty does not apply if the Telupay
Mobile Banking Service:

(1)     have been altered, except by the SERVICE PROVIDER;

(2)    have not been installed, operated, repaired, or maintained by and in
accordance with instructions supplied by the SERVICE PROVIDER; or

(3)     have been subjected to abnormal physical or electrical stress, misuse,
negligence, or accident.

(d)     Neither would the warranty in Clause 32 (a) cover failures or errors
arising from or caused in whole or in part by CLIENT or third-party supplied
hardware, software, and/or services or when the CLIENT fails to comply with its
obligations in this Agreement or when the Equipment fails to meet the
requirements set out in the Service Level Agreement or when the individual items
comprising the Equipment, while meeting the Service Level Agreement
Specifications, are no longer under original warranty from their respective
manufacturers or authorized distributors. Other than the Standard Server
provided by the SERVICE PROVIDER, any and all Standard Server upgrade, other
computer hardware and equipment, telecommunications and/or network connections,
security firewalls, commercial third party software, and etc. shall for all
intents and purposes be deemed CLIENT supplied.

(e)     The CLIENT acknowledges that it is the responsibility of the CLIENT to
ensure that Standard Server set-up, to include the facilities and functions
described in the Service Level Agreement meet its requirements. The SERVICE
PROVIDER shall not be liable for any failure of the Telupay Mobile Banking
Service to provide any facility or function not specified in the Service Level
Agreement.

(f)     Save as expressly set out in Clause 32 (a), the Telupay Mobile Banking
Service is provided on an "AS IS" and "AS AVAILABLE" basis without warranties of
any kind, express or implied, statutory or otherwise. The SERVICE PROVIDER does
not make any representation or warranty about the accuracy, character, quality,
timeliness, promptness or the performance of the Telupay Mobile Banking Service,
or any products or services obtained through any of the same, including but not
limited to the warranties, merchantability, satisfactory quality, fitness for a
particular purpose and freedom from computer virus or malware. All terms that
may be excluded, are excluded to the fullest extent permitted under all
applicable law.

(g)   To the extent permitted by applicable law, any condition or warranty that
would otherwise be implied into this Agreement is hereby excluded. Where
applicable law implies any condition or warranty, and that applicable law
prohibits the SERVICE PROVIDER from excluding or modifying the application of,
or the SERVICE PROVIDER's liability under, any such condition or warranty, that
condition or warranty will be deemed included, but the SERVICE PROVIDER's
liability in relation to the Telupay Mobile Banking Service will be limited, for
a breach of that condition or warranty, to either supplying the services again
or payment of the cost of having the services supplied again.

(h)     Save for proven fault or negligence on the part of the SERVICE PROVIDER,
the CLIENT hereby accepts sole responsibility for any damage to its computer
equipment and any loss of data resulting from accessing and/or the downloading
of or use of any of the Telupay Mobile Banking Service.

(i)    The disclaimers set out in this Agreement, do not attempt or purport to
exclude liability arising under applicable law if, and to the extent, such
liability cannot be lawfully excluded.

34.     Limit of Liability.



--------------------------------------------------------------------------------



(a)   The SERVICE PROVIDER shall not be liable for the maintenance, accuracy or
good running of any version of the Telupay Mobile Banking Service other than the
version set out in this Agreement and the Service Level Agreement.

(b)     Save for the fault or megligence on the part of the SERVICE PROVIDER,
the SERVICE PROVIDER with no access to the Telupay Mobile Banking Service, shall
not be liable for any loss or damage, which the CLIENT may directly or
indirectly suffer in connection with use of the Telupay Mobile Banking Service
to include changes, updates, patches or enhancements to the same, maintenance
and support services (if any), and any other items, deliverables, or information
supplied by or in behalf of the SERVICE PROVIDER, and neither does the SERVICE
PROVIDER accept any responsibility for any such loss arising out of and/or use
of or reliance on any material or information contained on or accessed through
the Telupay Mobile Banking Service.

(c)     The SERVICE PROVIDER shall not be liable to any Party for any indirect
or consequential losses resulting from its performance under this Agreement, or
for any loss of use, loss of revenue or loss of profit, except for its acts or
omissions that is evident with malice or gross negligence.

(d)     Notwithstanding anything to the contrary contained in this Agreement,
the total aggregate liability of the SERVICE PROVIDER under this Agreement, in
respect of any claims by the CLIENT during any year, shall not, in any event,
exceed the aggregate of the service fees paid or payable to the SERVICE PROVIDER
hereunder with respect to services rendered during such year.

35.     Miscellaneous.

(a)   Independent Contractors. Other than those specified in this Agreement, the
relationship established between the Parties by this Agreement is that of
independent contractors. Nothing herein shall be construed as establishing an
employer-employee relationship between the SERVICE PROVIDER and the CLIENT for
whatever purpose and nothing contained in this Agreement shall be construed to
make the CLIENT an agent of the SERVICE PROVIDER or SERVICE PROVIDER an agent of
the CLIENT for any purpose and neither Party hereto shall have any right
whatsoever to incur any liabilities or obligations on behalf of or binding upon
the other Party.

(b)     Force Majeure. The Parties shall not be liable for the non-performance
of any of the obligations under this Agreement when such inability is due to an
event of force majeure which:

directly affects the performance of a Party's obligations under this Agreement;
and

the occurrence of which event is not exacerbated by the fault or negligence of
said Party.

The events of force majeure shall include, but not be limited to, strikes,
lockout, temporary stoppage of work, and other union related activities caused
by a labor dispute, earthquakes, volcanic eruptions, floods or epidemics, war,
rebellion, insurgency, riots, or invasion of the Philippines by another country,
and other like events of similar nature beyond its own reasonable control.

In case an event of force majeure occurs, the affected Party shall exert its
best efforts to comply with its obligations under this Agreement.

The Party invoking an event of force majeure must immediately notify in writing
the other Party and specify which of its obligations it is prevented from
complying with by the event of force majeure, and the measures it is taking to
mitigate the effects thereof, and give an estimate of the period during which it
is likely to be prevented from complying with the said obligations.

If the event of force majeure that covers a period of more than seven (7) days,
the Parties shall immediately confer to discuss the possible courses of action
to solve the problem. If no solution is arrived at within a period of thirty
(30) days, either Party may terminate this Agreement by written notice to the
other without any liability for termination or without prejudice to any of the
Parties' antecedent rights.



--------------------------------------------------------------------------------



(c)     Governing Law, Arbitration and Venue of Actions. In the event of any
dispute arising from or in connection with the interpretation or implementation
of this Agreement, the same shall be exclusively submitted for final and binding
arbitration in accordance with the rules of arbitration of the Philippine
Dispute Resolution Center, Inc. (PDRCI) by an Arbitral Panel composed of three
arbirators in English and under Philippine Law. Such arbitration shall be
private and confidential, and resort to the courts of the cities of Makati or
Pasig may be availed only if a Party fails or refuses to comply with this
arbitration clause or arbitral award.

(d)     Compliance with Laws. In connection with this Agreement, each Party
shall comply with all applicable regulations and laws, and other relevant laws
that may hereinafter be enacted and/or imposed. Each Party shall require its
customers to assume an equivalent obligation with regard to applicable
regulations and laws of the region.

(e)     No Assignment. The Parties shall not assign any of their respective
rights, privileges or obligations under this Agreement without the prior written
consent of the other party, which consent will not to be unreasonably withheld
or delayed by either Party. Any attempted assignment or grant in derogation of
the foregoing shall be void. If there is a change in ownership or control of a
party, the latter shall inform the other party in writing of such changes and
such party shall not be excused from complying with its obligations under this
Agreement.

(f)    Limited Trademark Rights Granted. Nothing in this Agreement shall be
construed as conferring any right to use in advertising, publicity or other
promotional activities any name, trademark or other designation of either Party
(including any contraction, abbreviation, or simulation of any of the foregoing)
except as expressly allowed by this Agreement or any written confirmation by the
Parties and its representatives concerned.

(g)      Notice. Any notice required or permitted to be made or given to either
Party pursuant to this Agreement shall be in writing and shall be delivered as
follows with notice deemed given as indicated: (a) upon receipt when delivered
personally; (b) by overnight courier upon written notification of receipt; (c)
by telecopy or facsimile transmission upon acknowledgment of receipt of
electronic transmission; or (d) by certified or registered mail, return receipt
requested, five (5) days after deposit in the mail. All notices must be sent to
the address set forth below or to such other address as the receiving party may
have designated by written notice given to the other Party:



For SERVICE PROVIDER



Mr. Jose Luis Romero-Salas


President
Telupay (Philippines) Inc.
6th Floor, King's Court 2 Building
2129 Chino Roces Avenue corner Dela Rosa Street
Makati City 1230, Philippines





 

For CLIENT



Mr. Ramon G. Duarte
Senior Vice President
UnionBank of the Philippines
19th Floor UnionBank Plaza
Meralco Avenue cor Onyx Streets
Pasig City 1600, Philippines

 

(h)     Amendments. No amendment or modification hereof shall be valid or
binding upon the Parties unless made in writing and signed by both Parties.

(i)     Waiver. Any waiver by either Party of any breach of this Agreement shall
not constitute a waiver of any subsequent or other breach.

(j)    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not be in any way affected or
impaired thereby.



--------------------------------------------------------------------------------



(k)   Headings. The headings of the several sections of this Agreement are for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

(l)    Survival. The following Clauses of this Agreement shall survive and
termination or cessation of the Agreement and/or extension or renewal thereof:
Clauses 13, 14, 16, 17, 20, 21, 22, 24, 25, 27, 28, 29, 30, 32 and 33, inclusive
of all Clauses and subsumed provisions subject to the Confidentiality Clause.



IN WITNESS WHEREOF

, the PARTIES hereto have caused this Agreement to be duly signed and to be
effective as of the Effective Date above.





TELUPAY (PHILIPPINES) INC.


SERVICE PROVIDER

UNION BANK OF THE PHILIPPINES


CLIENT

By:/s/ Jose Luis Romero Salas


Jose Luis Romero-Salas
Director/CEO

By: /s/ Edwin R. Bautista


Edwin R. Bautista
Executive Vice President Transaction Banking

/s/ Rosarito Deferia Carrillo
Rosarito Deferia Carrillo


Director

/s/ Teodoro M. Panganiban
Teodoro M. Panganiban


Executive Vice President
Channels, Process & Quality Mngmt.



Witness:

/s/ Ramon G. Duarte
Ramon G. Duarte


Senior Vice President





REPUBLIC OF THE PHILIPPINES)

MAKATI CITY, METRO MANILA )S.S.



--------------------------------------------------------------------------------



ACKNOWLEDGMENT

BEFORE ME

, A Notary Public for and in the above jurisdiction, this _______ day of
___________________, personally appeared the following persons:



Name

PASSPORT/CTC/TIN

Date/Place Issued

TELUPAY (PHILIPPINES) INC.

Jose Luis Romero-Salas

   

Rosarito Deferia Carrillo





UNIONBANK OF THE PHILIPPINES

Edwin R. Bautista


   

Teodoro M. Panganiban

   

Ramon G. Duarte

   



known to me and to me known to be the same persons who executed the foregoing
Memorandum of Agreement and acknowledged to me that the same is their own free
will deed and the corporations that they represent.

WITNESS MY HAND AND SEAL

on the date and place first above-written.



Doc. No. _____;
Page No. _____;
Book No. _____;


Series of 2011.





--------------------------------------------------------------------------------





ATTACHMENT "A"

Subject to the specific terms and conditions stated in the Agreement, both the
SERVICE PROVIDER and the CLIENT, collectively referred to as the "Parties",
agreed with the following commercial terms and conditions:

Service Fees

The Parties, on a best commercial efforts basis, have agreed to the following
Gross Service Fees payable by the CLIENT to the SERVICE PROVIDER. Any and all
percentage taxes, value added taxes, etc. due on the Gross Transaction Fees
shall be for the exclusive account of the CLIENT.

(A) For every single completed transaction (Buy Airtime Load and Bills Payment
not included), each completed service fee is stated below plus VAT.





Balance Inquiry

Single account

All accounts



Php 0.50+ VAT

Php 0.50 + VAT

Fund Transfer

From Own Account to Other own account of the same Bank

From Own Account to other persons account of the same Bank



Php 0.50+VAT



Php 1.00+VAT

Change Mobile PIN

Php 0.50+VAT

Account Update (Own Account)

Php 0.50+VAT

Update List

Buy Airtime Load

Bills Payment



Php 0.50+VAT

Php 0.50+VAT



All SMS, MMS, IP Packet and other message or mobile transmission costs for said
transactions shall be for the exclusive account of the CLIENT and/or its users,
account holders and customers;

(B) For every single completed Buy Airtime Load and Bills Payment transaction,
each completed service fee is equivalent to fifty percent of the gross
commission fees received from 3rd Party Services net of all SMS, MMS, IP Packet,
other message or mobile transmission costs, and other related costs, plus VAT.

The CLIENT shall provide the SERVICE PROVIDER in writing the actual gross
commission fees, as well as any changes or updates, provided in the respective
agreements to be concluded with the third party vendor and biller concerned.



--------------------------------------------------------------------------------



Implementation of Service Fees

(C) Service Fees for completed transactions, other than Buy Airtime Load and
Bills Payment, are effective six (6) months after commercial launch of the
CLIENT's mobile banking service.

(D) Service Fees only for Buy Airtime Load and Bills Payment completed
transactions are effective upon commercial launch of the CLIENT's mobile banking
service.

Settlement of the Service Fees

(E) For completed transactions, other than Buy Airtime Load, monthly settlement
is for every 5th banking day after the end of the invoiced calendar month.

(F) For Buy Airtime Load completed transactions only, bi-monthly settlement with
transaction fees covering the 1st to the 15th day of the invoiced calendar
period shall be settled on the 5th banking day after the 15th of the invoiced
calendar period, and transaction fees covering the 16th to the 31st of the
invoiced calendar period shall be settled be on the 5th banking day after the
30th or 31st of said period.

Both Parties shall review and agree in writing on the necessary adjustments or
changes for the settlement period of the Buy Airtime Load to manage real time
payment required of the third party service provider for Airtime Load.

